BRICKELL, C. J.
Reason EL Lanford, a resident citizen of the county of Dallas, died therein, on the 19th day of July, 1896, leaving a last will and testament, which after his death was admitted to probate in the court of probate in the county of his residence. The executors therein named duly qualified and letters testamentary were issued to them. The testator left surviving a widow, the appellant, and an only child, the appellee. At the time of his death, the appellant was not living with the testator, but was living separate from him, and had been for more than eleven months, without this State, and did not return here until after his death. At his death the testator was residing with the appellee, a married woman, more than eighteen but under twenty-one years of age. While the relation of step-mother and step-daughter existed between appellant and appellee, there was no social relation, in the sense, or which could be regarded as a living together in the relation of a family.
Upon the claim and selection of the appellant as widoAV, there was set apart to her, by proper proceedings in-the court of probate, for the use of herself as widow, and for the use of appellee, as the minor child of the testator, from the personal assets of the testator, as *253exempt from administration, money, clioses in action, and cotton, aggregating one thousand dollars. On the day these assets were received by the appellant, she made sale thereof (except the money), for a sum which she received, and which when added to the money amounted to one thousand dollars. Thereupon the appellee demanded of the appellant one-half of the money so received, but payment thereof was refused, the appellant claiming she was entitled to the entire exemption.
Exemptions of personal property from administration are purely statutory. They are derived from and dependent upon statutes. The statute under which the exemption was claimed, and was set apart by the proceedings in the court of probate, is section 2546, Code of 1886, incorporated as section 2073, Code 1896. It provides an additonal exemption to the exempt1'on of specific personal property provided for in the section immediately preceding, .and reads: “In favor of such widow and minor child or children, or either, there shall also be exempt from administration and the payment of such debts, personal property belonging to such decedent at the time of his death, to the amount of one thous- and dollars in value, to be selected and set apart for them; but if the estate is solvent, the value of such property so selected and set apart shall be, on final settlement and distribution of the estate, credited on the distributive shares of the widow and children receiving the benefit thereof, or on their respective legacies, if by will disposition is made of the entire estate; and any of such children, on leaying the family, shall be entitled to an equal share of the property so exempt, and then on hand.”
The contention of the appellant is reducible to, and dependent upon, two propositions — the first of which is, that as the appellee at the death of the testator, was married and above the age of eighteen, though under the age of twenty-one years, she is not a minor child, within the meaning of the statute, entitled to share in the exemption; the second is, that as the testator had not at his death a family, and as the social relation of a family did not exist, the appellee is not in the category of a minor child, “leaving the family,” and of consequence is not entitled to share in the exemption.
As to the first proposition, the words of the statute are *254plain and unambiguous as to the status of the child, or children, who are entitled to take the exemption in common with the widow. The status is simply and exclusively minority, under the age of twenty-one years; and there is no authority in the courts to interpolate the word “unmarried,” if, as in the present case, the child be a female; nor if a male the words “who had not been relieved from the disability of non-age.” Yet, when reduced to the last analysis, this is the proposition upon which, in this respect, the contention of the appellant rests. The statute can not be misapprehended — it is minority, the condition of being under the age of twenty-one years, and that alone, without regard to any other condition or relation, upon which the right of the child to share in the exemption depends.
As to the second proposition. When the exemption is set apart, the requirement of the statute is, that the property shall be delivered to the-widow, “to be by her employed or used in maintenance of herself and minor children.” There may be a guardian of the child, entitled to take and hold any other and all other personal property of the child; but if there be a widow, the exemption must be delivered to her, and to her only. (Code, 1886, §2547; Code, 1896, §2075.) But she takes and holds it, impressed with the trust, that she will “employ or use it in maintenance of herself and minor children;” she can not use it or appropriate it exclusively for her own benefit; she has in it no exclusive title or interest; her title and interest is in common with the title or interest of the minor child or children. The words of the statute, if narrowly construed, would seem to import that the widow and minor children are living together in the social relation of a family, and that on “leaving the family,” a child, whether of full age, or continuing in minority, shall be entitled to an equal share of the exemption as it then remains, unconsumed in the maintenance of the widow and the child or children. If the construction be adopted, that the social relation of family must exist, or a child can not share in the exemption, the construction must be applied to the widow also, and when she is living separate and apart from the children, she can not claim or take the exemption, for she can take only in common with the minor child or children. Such child, or children living, *255there is no contingency or event in which the widow can take to their exclusion. But this is too narrow a construction of the statute; it is entitled to and must receive a liberal construction — a construction which will promote and consummate the legislative intention, as distinguished from a mere literal construction, which may. operate to lessen or defeat it. The plain purpose, the primary and controlling intention, was to provide an exemption for the widow and minor child or children, not exceeding in value one thousand dollars. If the social relation of a family exists between them, its continuance is contemplated, but not compelled. There may be dissolution of it, by a child “leaving the family,” and when that event occurs, the child leaving takes in severalty her share of the exemption. But if the social relation of a family does not exist, the right to the exemption is not lost. The widow and minor children are entitled to it, not as an incident to the relation of family, but because of the status of widowhood and minority, and they are entitled to take and hold it, in the condition in which they are found. The widow receives possession of the exemption; it must be delivered to her; but her title is not enlarged, nor that of the minor child or children lessened. The social relation of family not existing, the minor child or children have the rights which they would have if t'he social relation existed, and they were “leaving the family.” The exemption, nor any part of it, having been applied to their maintenance, nor occasion for its application existing, they would be entitled to share in the exemption equally ■with the widow.
In this case, the widow having converted the exemption eo instcmti its delivery, into money, it was her duty to pay the appellee one half thereof. Refusing to pay, and claiming the exemption as her own exclusively, the money received by her, at the election of the appellee, became money had and received to her use, for the recovery of which she could maintain assumpsit. Whenever a defendant has money which ex equo et bono belongs to the plaintiff, the action for money had and received may be supported. — 1 Brick. Dig. 140, §72. These conclusions lead to an affirmance of the judgment of the city court.
Affirmed.